—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered January 3, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the expert chemist’s testimony sufficiently established the. presence of cocaine in the substance bought by the undercover officer (see, People v McTootle, 197 AD2d 597; People v Garcia, 190 AD2d 749).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Krausman and Goldstein, JJ., concur.